[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-15385                ELEVENTH CIRCUIT
                                                          OCTOBER 29, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                 D. C. Docket Nos. 09-60740-CV-WPD,
                          07-60049-CR-WPD

NELSON CINTRON,



                                                         Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (October 29, 2010)

Before TJOFLAT, EDMONDSON and MARTIN, Circuit Judges.

PER CURIAM:
      This is an appeal of the denial of a motion to vacate filed pursuant to 28

U.S.C. § 2255 by Nelson Cintron. We construe the certificate of appealability that

issued as follows:

      Whether Cintron was denied due process of law when the district
      judge denied his motion to recuse based on bias, prejudice, and/or
      lack of impartiality, and/or whether Cintron was denied his due
      process rights due to presumed judicial bias and prejudice during his
      guilty plea and sentence.

      Before he denied Cintron’s § 2255 motion, the district judge denied

Cintron’s motion that the judge recuse on the ground that a close relative of the

judge had been the victim of a crime similar to the underlying offense that Cintron

committed. Cintron argues that the judge could not be impartial in his case

because of the similarity between his case and an incident involving the judge’s

close relative. He contends that he was denied his statutory rights under under 28

U.S.C. §§ 455(a) and 144.

      We review for abuse of discretion a judge’s denial of a motion to recuse.

United States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007). A district judge

abuses his discretion when he “applies the wrong law, follows the wrong

procedure, bases its decision on clearly erroneous facts, or commits a clear error in

judgment.” Tran v. Toyota Motor Corp., 420 F.3d 1310, 1315 (11th Cir. 2005)

(quotation omitted).



                                          2
         Under 28 U.S.C. § 455(a), a judge shall “disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” Recusal is

appropriate under § 455(a) only if “an objective, disinterested, lay observer fully

informed of the facts underlying the grounds on which recusal was sought would

entertain a significant doubt about the judge’s impartiality.” Amedeo, 487 F.3d at

828 (quotation omitted). As a general rule, “a judge’s rulings in the same case are

not valid grounds for recusal.” Loranger v. Stierheim, 10 F.3d 776, 780 (11th Cir.

1994).

         Pursuant to 28 U.S.C. § 144, recusal of a district judge is required when a

party “makes and files a timely and sufficient affidavit that the judge has a personal

bias or prejudice either against him or in favor of an adverse party.” 28 U.S.C.

§ 144. In other words, to warrant recusal under § 144, “the moving party must

allege facts that would convince a reasonable person that bias actually exists.”

Christo v. Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000). Moreover,

“unsupported, conclusory, or tenuous allegations” are not sufficient to warrant

disqualification. Giles v. Garwood, 853 F.2d 876, 878 (11th Cir. 1988).

         Because Cintron failed to meet the statutory requirements to warrant recusal

under 28 U.S.C. §§ 455(a) and 144, the district judge did not abuse his discretion

in not disqualifying himself from passing on Cintron’s § 2255 motion.

         AFFIRMED.

                                            3